Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 uses a parenthesis which is improper and should be deleted. Furthermore, it is not clear if Applicant wants to claim and attachment piece or a horn. For examination purposes, the Examiner will assume that the attachment piece is the correct limitation claimed.   
The term “substantially” in claim 2 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claims 10-11, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 12, the limitation “A method of attachment” seems to be incomplete. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engelhard et al. (EP 933 969). With regard to Claims 1 and 12, Engelhard discloses a case middle/attachment piece connection device for a watch, comprising an attachment piece having a first connector (5) and a case middle (1) having a second connector (2), the first connector being configured to cooperate with the second connector to attach the attachment piece to the case middle, wherein: the first connector comprises a tongue (7) with a recess (Fig. 2-3); the second connector comprises a groove (3) with an undercut portion (Fig. 2), the undercut portion being configured to lodge inside the recess of the tongue; and the case middle and the attachment piece are configured to be made integral when the undercut portion of the second connector is lodged inside the recess of the tongue of the first connector.
With regard to Claim 2, Engelhard discloses the tongue having a rest position (Fig. 2), and wherein the tongue is configured to deform elastically when inserted into the groove, the tongue and the undercut portion being configured such that the tongue returns substantially to its rest position when the undercut portion lodges in the recess of the tongue.
With regard to Claim 3, Engelhard discloses the groove also comprising an undercut portion (Fig. 2-3) on which the tongue is configured to bend elastically when the tongue is inserted into the groove.
With regard to Claim 4, Engelhard discloses the recess being a through recess (Fig. 2-3).
With regard to Claim 5, Engelhard discloses the case middle and the attachment piece being irreversibly joined to each other.
With regard to Claim 6, Engelhard discloses the first connector comprising a tenon (5) and the second connector comprises a mortise (2), the mortise being configured to guide the tenon when the first connector of the attachment piece is placed in contact with the second connector of the case middle.
With regard to Claim 7, Engelhard discloses the first connector comprising two or more tenons (5) and the second connector comprises two or more mortises (2), the mortises being configured to guide the tenons when the first connector of the attachment piece is placed in contact with the second connector of the case middle.
With regard to Claim 8, Engelhard discloses the second connector comprising one or more support parts (Fig. 2-3) for the tongue of the first connector in order to limit the elastic deformations of the tongue when the undercut portion is lodged in the tongue recess.
With regard to Claim 9, Engelhard discloses the tongue being made of steel (Fig. 2-3).
With regard to Claim 10, Engelhard discloses the attachment piece being moulded (Fig. 2-3) around the tongue.
With regard to Claim 11, Engelhard discloses the case middle being machined (Fig. 2-3).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses timepieces, similar to Applicant’s claimed invention, having attachment pieces, connectors and horns.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833